                 Case 2:21-mj-30091-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 02/24/21 Telephone:
                                                      Ranya Elzein               Page 1 of   5 226-0213
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:      Jennifer Kapushinski, FBI     Telephone: (313) 949-0135

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.                                                                      Case: 2:21−mj−30091
                                                                           Assigned To : Unassigned
TAQUAY DEZJUAN OSBORNE                                                     Assign. Date : 2/24/2021
                                                                           SEALED MATTER (kcm)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   August 22, 2018              in the county of                Wayne          in the
       Eastern           District of       Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C. § 922(g)(1)                                    Felon in Possession of a Firearm




         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                              Jennifer Kapushinski, Task Force Officer, FBI
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: February 24, 2021                                                                        Judge’s signature

City and state: Detroit, MI                                                 Hon. Curtis Ivy, Jr., United States Magistate Judge
                                                                                            Printed name and title
    Case 2:21-mj-30091-DUTY ECF No. 1, PageID.2 Filed 02/24/21 Page 2 of 5




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Jennifer Kapushinski, having been duly sworn, state as follows:

      1.     I am a Task Force Officer with the Federal Bureau of Investigations

assigned to the Violent Gang Task Force (VGTF) and have been since October of

2018. I have been employed as a police officer for the city of Detroit since

November of 2014. I have experience and knowledge regarding the east side of

Detroit from the time I spent as a patrol officer within the fifth precinct, where I

spent equal time assisting the ninth precinct during patrol. I was assigned to the

Detroit Police Gang Intelligence Unit in approximately March of 2016, where I

assisted in gang-related investigations. I began working with the FBI Violent Gang

Task Force in approximately October of 2018, where I continued assisting with

gang-related investigations. I have been involved in numerous investigations

regarding non-fatal and fatal shootings with a gang nexus as well as additional

gang-related investigations.

      2. This affidavit is being submitted in support of a criminal complaint

alleging that TAQUAY DEZJUAN OSBORNE has violated 18 U.S.C. § 922(g)(1)

(Felon in Possession of a Firearm). Because this affidavit is being submitted for the

limited purpose of establishing probable cause in support of a criminal complaint

charging OSBORNE with the above listed violation, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts
   Case 2:21-mj-30091-DUTY ECF No. 1, PageID.3 Filed 02/24/21 Page 3 of 5




that I believe are necessary to establish probable cause to believe the defendant

committed the offense alleged in the complaint.

      3. This affidavit is based on my personal knowledge as well as information

provided to me by other law enforcement agents and witnesses.

      4. On August 22, 2018 at approximately 2:10 p.m., uniformed Detroit police

officers with the Gang Intelligence Unit were traveling westbound on Moross Road

approaching Kelly Road on the east side of Detroit, Michigan when they observed

a black male wearing a black shirt and black jeans, later identified as TAQUAY

OSBORNE, standing in the parking lot of 18505 Kelly Road. As officers drove

their scout car into the parking lot of the location, OSBORNE had his back towards

the officers, and officers observed a large bulge in OSBORNE’s waistband on the

right side of his body that extended his shirt outward. As officers approached,

OSBORNE clutched his right side where the bulge was and began to flee from

officers on foot. Officers pursued OSBORNE and observed a black handgun fall

from OSBORNE’s waistband onto the grass median as he ran across Kelly Road.

OSBORNE was apprehended in the rear of a vacant building at 16115 E. Seven

Mile Road. Officers returned to where they observed the handgun fall and

recovered a black 40 caliber Glock model 23 with the serial number VMT354 with

a laser on the front. OSBORNE did not have a concealed pistol license and was

arrested for Carrying a Concealed Weapon - Person.
   Case 2:21-mj-30091-DUTY ECF No. 1, PageID.4 Filed 02/24/21 Page 4 of 5




      5. OSBORNE has been previously convicted of felonies, that is, crimes

punishable by a term of imprisonment of more than one year. Specifically, in 2017,

he was convicted of Retail Fraud - First Degree, in the Third Judicial Circuit Court,

Wayne County, Michigan, in case number 17-000164-01. Also in 2017,

OSBORNE was convicted of Property - Receiving and Concealing - Motor

Vehicle, in the Sixteenth Circuit Court, Macomb County, Michigan, in case

number 20122118.

      6. Additionally, on May 22, 2017, OSBORNE plead guilty to Retail Fraud –

First Degree, in the Sixth Judicial Circuit Court, Oakland County, Michigan, in

Case Number 17-262769. That same day, in connection with his guilty plea,

OSBORNE signed a form indicating he knew that the maximum penalty for the

offense to which he plead guilty is five years’ imprisonment. On July 10, 2017,

the court sentenced OSBORNE to two years of probation.

      7. On January 14, 2021, I contacted Alcohol Tobacco and Firearms Special

Agent Michael Jacobs, an Interstate Nexus Special Agent, and advised him of the

seizure of the black 40 caliber Glock model 23 firearm. Special Agent Jacobs was

provided with a verbal description of the Glock model 23 firearm. Special Agent

Jacobs, based on his training and experience, advised me that the firearm meets the

federal definition of a firearm and was manufactured outside the state of Michigan,

and therefore, had traveled and affected interstate commerce.
   Case 2:21-mj-30091-DUTY ECF No. 1, PageID.5 Filed 02/24/21 Page 5 of 5




      8. Based on the facts set above, I believe that probable cause exists to

believe TAQUAY DEZJUAN OSBORNE knowingly possessed a firearm, having

been previously convicted of a crime punishable by more than one year of

imprisonment, in violation of 18 U.S.C. § 922(g)(1).

                                                  Respectfully submitted,




                                                  Jennifer Kapushinski
                                                  Task Force Officer,
                                                  Federal Bureau of Investigations

Sworn to before me and signed in my
presence and/or by reliable electronic means.




Honorable Curtis Ivy, Jr.
United States Magistrate Judge

Date: February 24, 2021
